McMurray, Presiding Judge.
Defendant was convicted of theft by receiving stolen property. He was sentenced to serve 20 years in confinement and this appeal followed.
The State has moved to dismiss this appeal on the ground that defendant escaped from custody. The motion is supported by the affidavit of the sheriff of Madison County, Georgia, who averred that defendant escaped on July 4, 1988, and that he has been jailed in Florida where motor vehicle theft charges have been lodged against him. Thus, the evidence demonstrates that defendant is no longer “in custody” in Georgia. See Blassingame v. State, 155 Ga. App. 235 (270 SE2d 399) (that defendant not “in custody” in Georgia where, following an escape, he was recaptured and jailed in Louisiana). Held:
“As defendant has escaped and remains without the lawful custody and control of the authorities of this state, this case has become moot. Therefore, the motion to dismiss defendant’s appeal must be granted. [Cits.] The public policy of this state is to deter escapes.” Blassingame v. State, 155 Ga. App. 235, 236, supra.

Appeal dismissed.


Pope and Benham, JJ., concur.